Citation Nr: 1744061	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  12-35 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hallux valgus.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to August 1984.

These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2010, June 2014, October 2015, and July 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

Following the most recent adjudications of the issues on appeal, additional evidence was associated with the record.  The Veteran, through his representative, has waived initial consideration of that additional evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration and accepts the additional evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304(c) (2016).

The Board is cognizant that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran testified at the May 2017 Board hearing that he was currently employed by VA.  The Veteran has not argued, and the record does not otherwise reflect, that his pseudofolliculitis barbae renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised as part of the increased rating issue on appeal.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A December 2011 rating decision denied the Veteran's claims for entitlement to service connection for bilateral pes planus and entitlement to service connection for bilateral hallux valgus; the Veteran did not timely appeal the denial; and new and material evidence was not received as to the issues within the one-year appeal period following issuance of the December 2011 rating decision.

2.  An October 2013 rating decision reopened and denied the Veteran's claims for entitlement to service connection for bilateral pes planus and entitlement to service connection for bilateral hallux valgus; the Veteran did not timely appeal the denial; and new and material evidence was not received as to the issues within the one-year appeal period following issuance of the October 2013 rating decision.

3.  Evidence received since the October 2013 rating decision either is not new or is new but is not material and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral pes planus.

4.  Evidence received since the October 2013 rating decision either is not new or is new but is not material and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral hallux valgus.

5.  The probative evidence of record does not show that the Veteran's erectile dysfunction is related to his active service, or is proximately due to, caused by, or aggravated by his service-connected disabilities.

6.  For the relevant period prior to July 19, 2012, it was not factually ascertainable that an increase in disability occurred in the Veteran's pseudofolliculitis barbae such that a compensable rating was warranted.

7.  For the periods from September 20, 2012, to May 9, 2013, and from May 12, 2014, to February 24, 2016, the Veteran's pseudofolliculitis barbae covered less than 5 percent of his entire body and less than 5 percent of the exposed areas affected, and required the use of no more than topical therapy during the past 12-month period.

8.  For the periods from July 19, 2012, to September 19, 2012; from May 10, 2013, to May 11, 2014; and from February 25, 2016, to August 25, 2016, the Veteran's pseudofolliculitis barbae required the use of systemic therapy for a total duration of six weeks or more, but not constantly, during the past 12-month period and covered less than 40 percent of the entire body or exposed areas affected.

9.  From August 26, 2016, the Veteran's pseudofolliculitis barbae has covered at least 5 percent, but less than 20 percent, of the exposed areas affected and has required the use of no more than topical therapy during the past 12-month period.


CONCLUSIONS OF LAW

1.  The December 2011 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

2.  The October 2013 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

3.  New and material evidence has not been received to reopen the claim for entitlement to service connection for bilateral pes planus; therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  New and material evidence has not been received to reopen the claim for entitlement to service connection for bilateral hallux valgus; therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The criteria for entitlement to service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1131, 5103, 5107A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

6.  The criteria for entitlement to a compensable rating for pseudofolliculitis barbae for the periods prior to July 19, 2012; from September 20, 2012, to May 9, 2013; and from May 12, 2014, to February 24, 2016, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Code 7806 (2016).

7.  The criteria for entitlement to a 30 percent rating, and no higher, for pseudofolliculitis barbae are met for the periods from July 19, 2012, to September 19, 2012; from May 10, 2013, to May 11, 2014; and from February 25, 2016, to August 25, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Code 7806 (2016).

8.  The criteria for entitlement to a 10 percent rating, and no higher, for pseudofolliculitis barbae are met for the period from August 26, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.118, Diagnostic Code 7806 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by letters dated in December 2009, November 2011, May 2013, and May 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in February 2010 and a VA opinion in October 2012 as to his claimed erectile dysfunction.  The examiners who conducted the February 2010 examination and provided the October 2012 opinion reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's erectile dysfunction, providing supporting explanation and rationale for all conclusions reached.  The examination was thorough, and the examiners, in the aggregate, provided the information necessary to render a decision on the Veteran's claim.  Therefore, the Board finds the examination and opinion to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided VA examinations as to his service-connected pseudofolliculitis barbae in June 2014 and January 2017.  The examiners considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr, 21 Vet. App. at 312.

The Veteran has not alleged, and the record does not show, that his service-connected pseudofolliculitis barbae has increased in severity since the January 2017 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran has not been provided an examination as to his petition to reopen the previously denied claims for entitlement to service connection for pes planus and hallux valgus.  The Board herein finds that new and material evidence has not been received to reopen those previously denied claim.  Therefore, a VA examination is not required in relation to those issues.  See 38 C.F.R. § 3.159(c)(4)(iii).

There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his disabilities.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Reopening Issues

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to these rules is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously considered by VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has also held that the law should be interpreted as enabling reopening of a claim, rather than to precluding it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id. at 118.

In general, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.

Previously Denied Claims

The Veteran submitted an original claim for entitlement to service connection for bilateral flat feet and bilateral hallux valgus in August 2011.  See VA Form 21-526b, Veterans Supplemental Claim, received in August 2011.  Evidence submitted or received in support of the claim included a statement from the Veteran, the Veteran's service treatment records, the Veteran's VA treatment records, and a November 2011 VA foot conditions examination.  In September 2011, the Veteran stated that he entered active service with flat feet, but that the boots issued to him did not have arches, which aggravated the condition.  He asserted that he did not have problems when he entered active service and that he developed degenerative joint disease over the years.  See VA Form 21-4138, Statement in Support of Claim, received in September 2011.  The service treatment records show that the Veteran was noted as having mild, asymptomatic pes planus upon entrance into service; the Veteran was treated for plantar fasciitis on one occasion; the Veteran denied foot trouble on a report of medical history for separation from active service; and the Veteran had a normal foot evaluation on examination for separation from active service.  The Veteran's VA treatment records showed current treatment for bilateral hallux valgus and included a September 2011 statement from the Veteran's care provider indicating that, if the Veteran had been given proper fitting boots with arch supports, his painful bunions would have been prolonged and he would not have pain in the bilateral feet.  The November 2011 VA examination report shows a diagnosis of bilateral pes planus and bilateral hallux valgus.  The VA examiner opined that the Veteran's current bilateral hallux valgus was most likely caused by or the result of his pes planus, which was diagnosed while in service.  The examiner explained that pes planus is commonly known to lead to many foot deformities and degeneration, with hallux valgus being one of the most common.  The examiner further opined that the Veteran's pes planus was less likely as not caused by, the result of, or aggravated by the in-service plantar fasciitis.  Rather, the plantar fasciitis was likely due to overuse during physical training and was not necessarily related to the pes planus.

In the December 2011 rating decision, the RO denied the Veteran's claims.  In so doing, the RO acknowledged the September 2011 statement from the Veteran's care provider and the Veteran's assertion that his bilateral pes planus was aggravated by his use of boots in service.  The RO concluded that the record did not show that the Veteran's bilateral pes planus was caused by, a result of, or permanently worsened as a result of his military service.  The RO further concluded that the record did not show that the Veteran's bilateral hallux valgus was incurred in or aggravated by his military service, and that the condition could not be service connected as secondary to his pes planus because his pes planus is not service connected.

The RO notified the Veteran of the rating decision in a letter dated in December 2011.  The letter was enclosed with a VA Form 4107, Your Rights to Appeal our Decision.  The Veteran did not submit a timely notice of disagreement as to the issue.  In addition, the evidence received within the one-year period following notice of the December 2011 rating decision was not material to the issues denied in that decision.  As such, the Veteran did not timely appeal the December 2011 rating decision's denial of entitlement to service connection for bilateral pes planus and bilateral hallux valgus.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The December 2011 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted a petition to reopen the claims for entitlement to service connection for bilateral pes planus and bilateral hallux valgus in March 2013.  See VA Form 21-526b received in March 2013.  Along with that petition, the Veteran submitted private treatment records dated in February 2013.  The private treatment records include an opinion from the Veteran's podiatrist that the Veteran "would likely have benefited from therapy with orthotic devices when his feet first became symptomatic.  The devices would likely have slowed of the progression of the degenerative changes now noted at the level of the midfoot and the severity of the hallux abducto-valgus deformities."

In the October 2013 rating decision, the RO reopened the Veteran's claims for entitlement to service connection for bilateral pes planus and bilateral hallux valgus, but denied the claims on the merits.  In denying the bilateral pes planus claim, the RO explained that the evidence did not show that the condition, which existed prior to service, was permanently worsened as a result of service.  In denying the bilateral hallux valgus claim, the RO explained that the evidence did not show that the condition was incurred in or caused by the Veteran's service or resulted from or was aggravated by a service-connected disability.

The RO notified the Veteran of the rating decision in a letter dated in October 2013.  The letter was enclosed with a VA Form 4107 and a VA Form 21-0958, Notice of Disagreement.  The Veteran did not submit a timely notice of disagreement as to the issue.  In addition, the evidence received within the one-year period following notice of the October 2013 rating decision was not material to the issues denied in that decision.  As such, the Veteran did not timely appeal the October 2013 rating decision's denial of entitlement to service connection for bilateral pes planus and bilateral hallux valgus.  See 38 C.F.R. §§ 3.156(b), 20.201, 20.302.  The October 2013 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Petition to Reopen the Claim for Service Connection for Bilateral Pes Planus

Evidence received since the final October 2013 rating decision that is relevant to the claim for entitlement to service connection for bilateral pes planus includes VA treatment records, a statement from the Veteran, and the Veteran's testimony at the May 2017 Board hearing.  The medical treatment records show that the Veteran continues to have a diagnosis of bilateral pes planus.  They do not contain any medical statements medically linking that condition to the Veteran's active service or indicating that the Veteran's bilateral pes planus was aggravated by his active service.  In his statement, the Veteran asserted, "I was diagnosed with flat feet upon entry into the military, and was treated several times for this condition.  At one point, I was given a profile and limited duty for pes planus, I feel I should be service connected."  See VA Form 21-0958 received in April 2016.  At the May 2017 Board hearing, the Veteran testified that he had flat feet on entrance into active service, but was not having issues with his feet.  He asserted that this pes planus was asymptomatic on his examination for entrance into active service, that his feet bothered him in service, that he went to sick call and got treatment for his feet during service, and that "over the years after getting out of the military, it continued getting worse."  He also indicated that he had been told by his doctors that his foot problems are due to his combat boots not having proper internal support.

The additional evidence received since the October 2013 rating decision is new in the sense that it was not previously considered by VA, but it is not considered material because it is essentially cumulative or duplicative of evidence that was of record at the time of the prior final denial.  Specifically, the treatment records merely confirm the Veteran's current diagnosis of and treatment for pes planus, which was considered by the RO its final December 2011 and October 2013 rating decisions, and are therefore cumulative of evidence previously considered.  The Veteran's statement and hearing testimony are essentially a restatement of the contentions he presented in support of his initial claim for entitlement to service connection for bilateral pes planus, to include in the VA Form 21-4138 received in September 2011.  As such, they do not relate to an unestablished fact necessary to substantiate the claim, and do not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for bilateral pes planus.

In summary, the Veteran was denied entitlement to service connection for bilateral pes planus in the final October 2013 rating decision.  Evidence received since the final October 2013 rating decision either is not new or is new but does not otherwise relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, new and material evidence to reopen the finally denied claim for entitlement to service connection for bilateral pes planus has not been received, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for bilateral pes planus is not reopened.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Petition to Reopen the Claim for Service Connection for Bilateral Hallux Valgus

Evidence received since the final October 2013 rating decision that is relevant to the claim for entitlement to service connection for bilateral hallux valgus includes VA treatment records, a statement from the Veteran, and the Veteran's testimony at the May 2017 Board hearing.  The medical treatment records show that the Veteran continues to have a diagnosis of hallux valgus.  They also include a May 2015 statement that the Veteran has "HAV with bunions both feet more likely than not secondary to his pes planus deformity."  In addition, they contain an April 2016 opinion from the Veteran's care provider, stating "Veteran was diagnosed with Pes Planus on military entrance exam in 1981, and participated in Physical Training without proper supportive orthotic devices.  Bunion development and progression directly related to the fact that his previously diagnosed Pes Planus was not properly supported and accommodated."  In his statement, the Veteran asserted, "I was diagnosed with flat feet upon entry into the military, and was treated several times for this condition.  At one point, I was given a profile and limited duty for pes planus, I feel I should be service connected."  See VA Form 21-0958 received in April 2016.  At the May 2017 Board hearing, the Veteran testified that he had flat feet on entrance into active service, but was not having issues with his feet.  He asserted that this pes planus was asymptomatic on his examination for entrance into active service, that his feet bothered him in service, that he went to sick call and got treatment for his feet during service, and that "over the years after getting out of the military, it continued getting worse."  He also indicated that he had been told by his doctors that his foot problems are due to his combat boots not having proper internal support.

The additional evidence received since the October 2013 rating decision are new in the sense that they were not previously considered by VA, but they are not considered material because they are essentially cumulative or duplicative of evidence that was of record at the time of the prior final denial.  Specifically, the treatment records confirm the Veteran's current diagnosis of and treatment for bilateral hallux valgus, which was considered by the RO its final December 2011 and October 2013 rating decisions, and are therefore cumulative of records previously considered.  The statement that the Veteran's hallux valgus is secondary to the pes planus is duplicative of statements considered in the final December 2011 rating decision and is not material because the Veteran's pes planus remains nonservice-connected.  The opinion that the Veteran's bilateral hallux valgus developed and progressed directly due to his pes planus not being properly supported during service is essentially duplicative of the Veteran's care provider's September 2011 statement, which was considered in the final December 2011 rating decision.  Specifically, the April 2016 opinion simply offers the same conclusion as the September 2011 and February 2013 statements without providing any further rationale to support that conclusion.  Although the opinion comes from a different source than the previous statements, it provides no further insight into the nature and etiology of the Veteran's bilateral hallux valgus, and therefore is redundant of the earlier, previously considered statements.  Finally, the Veteran's statement and hearing testimony are essentially a restatement of the contentions he presented in support of his initial claim for entitlement to service connection for bilateral hallux valgus, to include in the VA Form 21-4138 received in September 2011.  As such, they do not relate to an unestablished fact necessary to substantiate the claim, and do not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for bilateral hallux valgus.

In summary, the Veteran was denied entitlement to service connection for bilateral hallux valgus in the final October 2013 rating decision.  Evidence received since the final October 2013 rating decision is cumulative of evidence already considered by VA and does not otherwise relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, new and material evidence to reopen the finally denied claim for entitlement to service connection for bilateral hallux valgus has not been received, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for bilateral hallux valgus is not reopened.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Erectile Dysfunction

The Veteran seeks entitlement to service connection for erectile dysfunction.  He has indicated that the problem first began in 1985 and has been worsening since he began taking medications for his service-connected hypertension.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in December 2012.  At the May 2017 Board hearing, the Veteran testified that his primary care physician has told him that his erectile dysfunction is due to the medications he takes for his service-connected hypertension.  He also acknowledged that a VA examiner opined that his diabetes was the more likely cause of the erectile dysfunction.  However, he asserted that he believes that "the majority of the equation is coming from the medication."

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

Turning to the relevant evidence of record, the Veteran's service treatment records are silent for complaints of or treatment for erectile dysfunction.  The Veteran's June 1984 report of medical examination for separation from active service notes no abnormality of the genitourinary system.  On his June 1984 report of medical history for separation from active service, the Veteran noted a heart murmur, high blood pressure, and chest pain, but did not note any genitourinary condition or sexual dysfunction, and denied having any illness or injury other than those specifically listed or noted on the report.

The medical treatment evidence of record shows that the Veteran requested a prescription for Viagra in July 2003, not because of an impotence problem, but because he wanted to have more frequent sexual contacts.  Also in July 2003, he was prescribed Lisinopril for his hypertension.  In August 2008, he denied a history of erectile dysfunction and admitted to drinking alcohol and using cocaine and marijuana.  In September 2009, he reported that he quit drugs and alcohol, that his next step was quitting tobacco, and that he "needs help with his sex drive."  A March 2009 treatment notes describes the Veteran as a "male with [complaints of] ED x 6-9 months gradual onset."  The note shows a diagnosis of erectile dysfunction.  In May 2010, the Veteran asked his care provider to write a statement etiologically linking his erectile dysfunction to his hypertension medications.  The care provider instead wrote that the Veteran's erectile dysfunction is "likely related to [diabetes mellitus].  Smoking most likely aggravates the situation" and "Lisinopril/HCT not likely contributing to erectile problems."  The provider set forth a treatment plan that included discontinuing smoking, but noted that the Veteran was "not really interested in quitting."  In July 2010, a different care provider wrote a letter stating that the Veteran "suffers diabetes, hyperlipidemia, hypertension and nicotine addiction.  Any one of these can contribute to erectile dysfunction.  He is on medication therapy for the hypertension which has a known side effect of dysfunction of the sex organ."

The February 2010 VA genitourinary examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The Veteran told the examiner that he began having erectile dysfunction three years prior.  The examiner diagnosed the Veteran with incomplete erectile dysfunction and opined, "I cannot conclude whether or not the erectile dysfunction is related to either the hypertension, diabetes, or both, without resorting to mere speculation.  Therefore, I cannot conclude that the Veteran's erectile dysfunction is related to hypertension without resorting to mere speculation."

The October 2012 VA examiner reviewed the record and relevant medical literature.  The examiner opined that the Veteran's erectile dysfunction is less likely as not caused by, the result of, or aggravated by his service-connected hypertension or the medications he uses to treat his hypertension.  As a rationale for the opinion, the examiner explained that erectile dysfunction has risk factors of associated age, medications, alcohol/illicit drug use, hypertension, obesity, hyperlipidemia, smoking, and psychogenic factors that would make one have an increased likelihood of developing this condition.  The Veteran has several of those risk factors in addition to his hypertension.  This makes it more likely than not that one of those factors, alone or in concert, would have resulted in the erectile dysfunction, as opposed to the hypertension and its treatment alone.  The examiner further noted that the Veteran's treatment providers would arrive at the same conclusion if they took into account the Veteran's entire medical history and problem list.  Furthermore, the examiner noted that there is no apparent aggravation of the erectile dysfunction, as the Veteran has not had any hospitalizations for the erectile dysfunction, conservative treatments for the condition have not been exhausted, and the Veteran has not required any operations for his erectile dysfunction.

In view of the foregoing, the Board concludes that there is no probative evidence of record that the Veteran's erectile dysfunction is directly related to his active service or is proximately due to, caused by, or aggravated by his service-connected hypertension or the medications he takes for his hypertension.  The Veteran's assertion that his erectile dysfunction began in 1985 shortly after his separation from active service is not considered credible because it is contrary to the evidence of record, which shows that he denied erectile dysfunction in July 2003 and August 2008, and was noted in 2009 as having only a six to nine month history of erectile dysfunction.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant).  In addition, the Veteran's statements that his erectile dysfunction is due to the medications he takes for his service-connected hypertension are not considered probative because he has not been shown to possess the competence to render an opinion on such a complex medical issue.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, although the Veteran is competent to report that his care providers have etiologically linked his erectile dysfunction to his hypertension medications, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), the record does not confirm that his care providers have actually done so.  The May 2010 treatment notes indicate that the Veteran specifically asked his care provider to write such a statement.  However, the care provider instead wrote that the Veteran's erectile dysfunction is likely related to his diabetes and smoking, and is not likely related to his hypertension medications.  The July 2010 statement from the Veteran's other care provider indicates that the Veteran's diabetes, hyperlipidemia, hypertension, and nicotine addiction "can contribute to erectile dysfunction" and that erectile dysfunction is a known side effect of the Veteran's hypertension medication.  However, the provider did not opine that the Veteran's particular erectile dysfunction is caused or aggravated by his hypertension or the medications he takes for the hypertension.  Therefore, the Veteran's assertions are contrary to the other evidence of record and are not considered probative.

In reaching its conclusion, the Board has not attributed probative weight the February 2010 VA examiner's opinion because the examiner did not explain why an opinion could not be rendered without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board also has not attributed any probative weight to the July 2010 statement from the Veteran's care provider because the statement is general and does not state whether it is at least as likely as not that the Veteran's particular erectile dysfunction is related to his active service or is proximately due to, caused by, or aggravated by his service-connected hypertension.

However, the Board has attributed probative weight to the October 2012 VA examiner's opinion.  The examiner reviewed the record and provided appropriate rationale for the conclusions reached.  He explained that the Veteran has a number of risk factors for developing erectile dysfunction, and that the erectile dysfunction is most likely caused by another risk factor or a combination of risk factors than by hypertension and its treatment alone.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).

The Board recognizes the Veteran's contention that the October 2012 VA examiner's opinion is not probative because he listed a number of risk factors that are not applicable in this case.  Specifically, at the May 2017 Board hearing, the Veteran's representative asserted that the medical records do not show that the Veteran has a drinking problem, uses illicit drugs, or is obese, and that the examiner, as a general practitioner, is not qualified to diagnosis a problem as being of a psychogenic nature.  The Board acknowledges that the record does not show that the Veteran is or has been obese.  However, the record does show that the Veteran has a history of alcohol use and illicit drug use.  Furthermore, the factors described by the representative are only some among those listed by the October 2012 VA examiner.  Even disregarding obesity and psychogenic factors, several of the risk factors listed by the examiner so apply in the Veteran's case.  Therefore, the Board finds that the examiner's opinion is nevertheless entitled to probative weight.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for erectile dysfunction.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Pseudofolliculitis Barbae

The Veteran seeks a compensable rating for pseudofolliculitis barbae.  The Veteran's increased rating claim was received on December 6, 2012.  See VA Form 21-526b received in December 2012.  Therefore, the relevant rating period is from December 6, 2011, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).  For the period from December 6, 2011, through December 5, 2012, a higher rating will be granted if it was factually ascertainable that an increase in disability occurred, otherwise the date of receipt of the claim will be the earliest date an increase may be granted.  Id.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's pseudofolliculitis barbae is rated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas is affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent of the entire body is affected; or at least 5 percent but less than 20 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body is affected; 20 to 40 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.

Turning to the relevant evidence of record, the VA treatment records show that on July 19, 2012, the Veteran was prescribed doxycycline, to be taken orally twice per day for two months.  In November 2012, the Veteran had bumps and scarring involving his beard area of the face and neck.  He was prescribed a topical solution of clindamycin, which is an antibiotic, and desonide cream, which is a corticosteroid, to treat his pseudofolliculitis barbae.  He continued to be treated with topical medications until May 10, 2013, when he was again prescribed doxycycline, to be taken orally, for thirty days to treat a severe episode of pseudofolliculitis barbae.  The Veteran received a refill of his doxycycline prescription in November 2013.  A March 2014 treatment note indicates that the Veteran's skin was not better with doxycycline or other medications.  The plan at that visit did not include continuing doxycycline; however, a medication list included with that note shows that the Veteran's prescription for doxycycline was to expire on May 11, 2014.  A February 2015 treatment note indicates that the Veteran was prescribed two topical medications for his face and neck.  In January 2016, the Veteran was instructed to trim-rather than shave-his beard, and to use a clindamycin solution twice per day.  A February 25, 2016 VA treatment note indicates that the Veteran's pseudofolliculitis barbae covered 9 to 10 percent of his body surface area and that he was again prescribed doxycycline with instructions to take the medication by mouth once per day for six months.  A September 9, 2016 treatment note states that the Veteran's "face looks smooth no any new lesion scars less visible."  The treatment plan at that visit makes no mention of medications and states only that the Veteran was "better with [treatment] and clipping hair."  The records do not show that the Veteran was prescribed doxycycline or any other systemic medical for his pseudofolliculitis barbae at any time since August 25, 2016, when his most recent prescription for doxycycline expired.

The March 2012 VA skin examiner determined that the Veteran's pseudofolliculitis barbae did not cause scarring or disfigurement.  The condition manifested in non-inflammatory, hyperpigmented papules on hair-bearing areas of the anterior neck, with an occasional papule on the face.  The Veteran had grown a full short beard and had no alopecic patches.  The examiner estimated that the condition covered less than 5 percent of the total body area and less than 5 percent of exposed areas affected.

At the June 2014 VA examination, the Veteran reported taking doxycycline for about three months.  The examiner estimated that the Veteran's pseudofolliculitis barbae covered less than 5 percent of the total body area and less than 5 percent of exposed areas affected.  The examiner noted that the Veteran had multiple scattered bumps on his neck area, left cheek, chin, and mouth area.  The Veteran had no scarring or disfigurement.

At the January 2017 VA examination, the Veteran reported that he last used oral doxycycline from February 2016 to August 2016 and stopped because it did not help.  The examiner characterized the Veteran's need for doxycycline as lasting 6 weeks or more, but not constant or near-constant.  He estimated that the Veteran's pseudofolliculitis barbae covered less than 5 percent of the total body area and at least 5 percent, but less than 20 percent, of exposed areas affected.  The examiner noted that the Veteran had scattered small brown papules from the pseudofolliculitis barbae.  He noted about four such papules on the Veteran's right check, four on the left check, six on the right anterior neck, and six on the left anterior neck.  The Veteran also had three brown papules on the chin and skin hyperpigmentation of the anterior neck.  The Veteran had no scarring or disfigurement.

In summary, the record shows that the Veteran treated his pseudofolliculitis barbae with doxycycline, which was administered orally, from July 19, 2012, to September 19, 2012; from May 10, 2013, to May 11, 2014; and from February 25, 2016, to August 25, 2016.  During the remainder of the relevant rating period, he treated the condition with topical medications.  The March 2012 VA examiner and June 2014 VA examiner both estimated that the Veteran's pseudofolliculitis barbae covered less than 5 percent of the total body area and less than 5 percent of exposed areas affected.  On February 25, 2016, the Veteran's pseudofolliculitis barbae covered 9 to 10 percent of his body surface area.  The January 2017 VA examiner estimated that the Veteran's pseudofolliculitis barbae covered less than 5 percent of the total body area and at least 5 percent, but less than 20 percent, of exposed areas.  The January 2017 VA examiner also characterized the Veteran's need for doxycycline as lasting 6 weeks or more, but not constant or near-constant.

In view of the foregoing, the Board finds that on July 19, 2012, the date the Veteran was prescribed doxycycline, which was to be taken orally, it was factually ascertainable that the Veteran's pseudofolliculitis barbae required the use of systemic therapy for a total duration of six weeks or more, but not constantly or near-constantly.  The Veteran continued to take the medication for two months, or until September 19, 2012.  He was again prescribed the medication on May 10, 2013, and his prescription for the medication expired on May 11, 2014.  Finally, he was given a six-month prescription for the medication on February 25, 2016.  As indicated by the January 2017 VA examiner, the Veteran's use of doxycycline during those periods is not considered to have been constant or near-constant.  Therefore, the evidence shows that the Veteran's pseudofolliculitis barbae required the use of systemic therapy for a total duration of six weeks or more, but not constantly or near-constantly, during the periods from July 19, 2012, to September 19, 2012; from May 10, 2013, to May 11, 2014; and from February 25, 2016, to August 25, 2016.  In addition, there is no indication in the record that the Veteran's pseudofolliculitis barbae covered 40 percent or more of the Veteran's entire body or exposed areas affected during those periods.  As such, the Board finds that the criteria for a rating of 30 percent, and no higher, for pseudofolliculitis barbae were met for the periods from July 19, 2012, to September 19, 2012; from May 10, 2013, to May 11, 2014; and from February 25, 2016, to August 25, 2016.

For the periods from September 20, 2012, to May 9, 2013, and from May 12, 2014, to February 24, 2016, the record shows that the Veteran's pseudofolliculitis barbae covered less than 5 percent of his entire body and less than 5 percent of exposed areas affected, and required no more than topical therapy.  As such the Board finds that the criteria for a compensable rating were not met for the periods from September 20, 2012, to May 9, 2013, and from May 12, 2014, to February 24, 2016.

For the period beginning August 26, 2016, the record shows that the Veteran's pseudofolliculitis barbae has covered at least 5 percent, but less than 20 percent, of exposed areas affected.  This finding is supported by the February 25, 2016 VA treatment note indicating that the Veteran's pseudofolliculitis barbae covered 9 to 10 percent of his body surface area and by the January 2017 VA examiner's findings.  However, the record does not show that, since August 26, 2016, the Veteran's pseudofolliculitis barbae has required the use of systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly.  As such, the Board finds that the criteria for a rating of 10 percent, and no higher, for pseudofolliculitis barbae have been met since August 26, 2016.

The Board acknowledges that the Veteran has required the use of topical corticosteroids throughout much of the relevant rating period.  However, 38 C.F.R. § 4.118, Diagnostic Code 7806, draws a clear distinction between systemic therapy and topical therapy.  "Systemic therapy" means treatment pertaining to or affecting the body as a whole, whereas "topical therapy" means treatment pertaining to a particular surface area.  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  In the Veteran's case, the record shows that the Veteran applied his topical treatments only to the areas affected by his pseudofolliculitis barbae, namely his neck and face.  There is no indication that he administered those treatments on a large enough scale such that they affected the body as a whole.  Therefore, the Board finds that the Veteran's use of topical corticosteroids and other topical treatments was topical therapy rather than systemic therapy under Diagnostic Code 7806.  The Veteran's use of topical therapies does not entitle him to higher ratings under Diagnostic Code 7806.

Neither the Veteran nor his representative has raised any other issues with regard to the ratings for the service-connected pseudofolliculitis barbae, nor have any other such issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

The Board therefore finds that, for the periods from July 19, 2012, to September 19, 2012; from May 10, 2013, to May 11, 2014; and from February 25, 2016, to August 25, 2016, the criteria for entitlement to a rating of 30 percent, and no higher, for pseudofolliculitis barbae, were met.  For the periods from September 10, 2012, to May 9, 2013, and from May 12, 2014, to February 24, 2016, the criteria for entitlement to a compensable rating for pseudofolliculitis barbae were not met.  For the period since August 26, 2016, the criteria for entitlement to a rating of 10 percent, and no higher, for pseudofolliculitis barbae have been met.  To the extent that the Veteran seeks ratings in excess of those granted herein, the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence has not been received to reopen the claim for entitlement to service connection for bilateral pes planus; therefore, the claim is not reopened.

New and material evidence has not been received to reopen the claim for entitlement to service connection for bilateral hallux valgus; therefore, the claim is not reopened.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to a compensable rating for pseudofolliculitis barbae prior to July 19, 2012, and for the periods from September 20, 2012, to May 9, 2013, and from May 12, 2014, to February 24, 2016, is denied.

Entitlement to a rating of 30 percent, and no higher, for pseudofolliculitis barbae is granted from July 19, 2012, to September 19, 2012; from May 10, 2013, to May 11, 2014; and from February 25, 2016, to August 25, 2016.

Entitlement to a rating of 10 percent, and no higher, for pseudofolliculitis barbae is granted from August 26, 2016.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

The Veteran asserts that he has bilateral hearing loss that is due to in-service exposure to noise from machine guns, grenade launchers, and other artillery fire he was around while serving as an infantryman.  He has indicated that the ear plugs he was given during service did not stop the noise.  He has also indicated that he had no significant post-service exposure to noise.  See, e.g., May 2017 Board hearing transcript.  The Veteran's statements as to his in-service exposure to noise from artillery fire are consistent with the circumstances of his service, to include his specialty as an infantryman and his receipt of marksman M16 rifle and expert hand grenade badges, and are not contradicted by any evidence of record.  Therefore, they are considered credible.  See 38 U.S.C.A. § 1154(a) (West 2014).

A VA opinion was obtained in May 2016 as to the likely etiology of the Veteran's claimed hearing loss and tinnitus.  The May 2016 VA audiology examiner reviewed the record and opined that the Veteran's claimed hearing loss and tinnitus were less likely than not caused by in-service noise exposure.  As a rationale for that opinion, she explained that the Veteran had normal hearing on his medical examination for entrance into active service except for a mild hearing loss in the left ear at 6000 hertz.  On separation from active service, he had normal hearing in both ears from 500 to 6000 hertz with no significant threshold shifts in either ear.  "Thus, there is no evidence of acoustic trauma or hearing loss in either ear."  She further noted that tinnitus is not shown in the service treatment records and that, "according to the Noise Manual (Berger et al., 2000, p. 125), 'only seldom does noise cause a permanent tinnitus without causing hearing loss.'"

Under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In addition, VA may not simply disregard lay evidence because it is unaccompanied by medical evidence, see Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  In this case, the Veteran's has presented competent and credible evidence of in-service acoustic trauma from noise exposure.  The VA audiology examiner based her negative nexus opinion largely on the fact that the Veteran's service treatment records do not show an in-service hearing loss.  In her rationale, the examiner did not acknowledge the Veteran's competent and credible reports of in-service noise exposure or explain why evidence showing an in-service hearing loss is required to determine that the Veteran's hearing loss was incurred in active service or is otherwise etiologically related to his active service.

Furthermore, the opinion was provided based on a review of the record only.  There currently is no audiometric evidence of record showing that the Veteran has a current hearing loss disability for VA purposes, as defined in 38 C.F.R. § 3.385.

In view of the foregoing, the Board finds that the VA audiology examiner's opinion is inadequate for decision-making purposes.  Specifically, the examiner provided inadequate rationale to support her negative nexus opinion and the examination report does not include the information necessary to determine whether the Veteran has a hearing loss disability for VA purposes.  Therefore, the matter must be remanded so that an adequate VA examination may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the examiner must consider the article entitled "Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth", which the Veteran submitted in May 2017.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the likely etiology of any current bilateral hearing loss disability and/or tinnitus.  The examiner must review the record and must indicate in the examination report that the record has been reviewed.  The examination must include audiometric testing.  Following review of the record, the examiner should express an opinion as to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that any current hearing loss is caused by or otherwise etiologically related to the Veteran's active service, to include in-service exposure to noise from artillery fire?

b)  Is it at least as likely as not that the Veteran's current tinnitus is caused by or otherwise etiologically related to his active service, to include in-service exposure to noise from artillery fire?

c)  If not, is it at least as likely as not that the Veteran's current tinnitus is a symptom of or otherwise etiologically related to or aggravated by his current hearing loss?

The examiner must note that, under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the fact that there are no in-service audiometric test results showing that the Veteran had in-service hearing loss does not necessarily mean that the Veteran's current bilateral hearing loss is not etiologically related to his active service.  In this case, the Veteran is considered competent and credible in his contention that he was exposed to noise from artillery fire during active service.  The examiner's opinions therefore should reflect consideration of whether, given the in-service noise exposure, the evidence establishes that the Veteran's hearing loss and/or tinnitus were incurred in active service or are otherwise etiologically related to his active service.  See 38 C.F.R. § 3.303(d) (2016).

If an opinion cannot be provided without resort to mere speculation, such must be noted and fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Any opinion given must reflect consideration of the article entitled "Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth", which the Veteran submitted in May 2017.  A complete rationale should be provided for all opinions given.

2.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


